Case: 20-10623     Document: 00515685998          Page: 1    Date Filed: 12/28/2020




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                    December 28, 2020
                                  No. 20-10623                         Lyle W. Cayce
                                Summary Calendar                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jerry Duarte, also known as “Mexican Jerry”,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:16-CR-132-21


   Before Higginbotham, Jones, and Costa, Circuit Judges.
   Per Curiam:*
          Jerry Duarte, federal prisoner # 55772-177, appeals the district court’s
   denial of his motion for a compassionate release reduction of sentence
   pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). In that motion, Duarte argued that




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10623      Document: 00515685998          Page: 2    Date Filed: 12/28/2020




                                    No. 20-10623


   he should be released due to his age and health conditions, which put him at
   an increased risk of serious illness or death due to COVID-19.
          On appeal, Duarte argues that the district court abused its discretion
   in determining that the 18 U.S.C. § 3553(a) factors weighed against granting
   a sentence reduction. Having reviewed the district court’s reasons for
   denying Duarte’s motion to reduce his sentence, we find no abuse of
   discretion. The district court did not base its decision on an error of law or a
   clearly erroneous assessment of the evidence. See United States v. Chambliss,
   948 F.3d 691, 693 (5th Cir. 2020). Duarte’s disagreement with how the
   district court balanced the § 3553(a) factors does not present a sufficient
   ground for reversal. See id. at 694.
          Further, we decline to consider Duarte’s argument that he should be
   released to home confinement under Section 12003(b)(2) of the Coronavirus
   Aid, Relief, and Economic Security Act, see Pub. L. 116-136, § 12003(b)(2),
   134 Stat. 281 (2020), because the argument was not presented to the district
   court and he has not shown extraordinary circumstances warranting this
   court’s review in the first instance, see Leverette v. Louisville Ladder Co.,
   183 F.3d 339, 342 (5th Cir. 1999).
          The district court’s judgment is AFFIRMED.




                                          2